DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “an alkaline earth metal supported by the porous carrier, and an alkaline earth metal not supported by the porous carrier” is indefinite and inaccurate.  It is not clear how an alkaline earth metal is supported by the porous carrier and simultaneously not supported by the carrier.  It is the Office position that an alkaline earth metal is either supported by the porous carrier or not supported by the porous carrier. Applicants must clearly recite which group of alkaline earth metal is supported by the porous carrier or which group of alkaline earth metal is not supported by the porous carrier. 
In claims 2 and 4, the recitation of “wherein the catalyst layer contains the alkaline earth metal supported by the porous carrier as a sulfate of the alkaline earth metal supported by the porous carrier, and contains the alkaline earth metal not supported by the porous carrier as a sulfate of the alkaline earth metal not supported by the porous carrier” is indefinite and inaccurate.  It is not clear how the catalyst layer contains the alkaline earth metal supported by the porous carrier as a sulfate of the alkaline earth metal supported by the porous carrier simultaneously contains the alkaline earth metal not supported by the porous carrier as a sulfate of the alkaline earth metal not supported by the porous carrier.  It is the Office position that catalyst layer contains the alkaline earth metal is either supported by the porous carrier as a sulfate of the alkaline earth metal supported by the porous carrier or the alkaline earth metal is not supported by the porous carrier as a sulfate of the alkaline earth metal. Applicants must clearly recite which group(s) of alkaline earth metal is supported by the porous carrier as a sulfate of the alkaline earth metal supported by the porous substrate or which group(s) is not supported by the porous carrier as a sulfate of the alkaline earth metal not supported by the porous carrier. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774